DETAILED ACTION
Status of the Application
This office action is in response to Applicant’s communications filed on May 13, 2019.  After entry of the preliminary amendment claims 42-62 are pending, have been examined, and currently stand rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 8/13/2019 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	However, due to the excessively lengthy Information Disclosure Statement’s submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with 

Drawings
	The drawings submitted on May 13, 2019 are acceptable.

Claim Objection
	Claim 52 is objected to because it has a typographical error.  As best understood, claim 52 should recite “wherein the at least oneprocessor further receives a digital token upon successful validation.”  
	Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 42-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In 
	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Independent Claim 61 (i.e. the method claim) is selected as being representative of the independent claims.  Claim 61 recites:
A method of storing indexed information, the method comprising: 
receiving transaction data associated with a transaction having supporting evidence data;
obtaining at least one pointer pointing to at least one block of data comprising the supporting evidence data;
validating the transaction, wherein the transaction validation includes meeting a validity proof requirement; and
updating at least one linked transaction block in a ledger comprising one or more linked transaction blocks wherein the at least one linked transaction block is updated with the at least one pointer and the transaction data, and the at least one pointer comprises an address that conforms to an address space used by one or more computers storing the supporting evidence data of the validated transaction.
	Here, the claims are directed to the abstract idea of maintaining a database (e.g., a ledger) comprising associations to supporting data.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F .3d 1343, 1346 (Fed. Cir. 2015)).  It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool.  See id. at 1335-36.  Here, it is clear from the Specification (including the claim language) that claim 61 focuses on an abstract idea, and not on any improvement to technology and/or a technical field.  It is also noted that the performance of the one or more process steps using a generic computer component (e.g., at least one processor, as in claim 42, and/or a processor, as in claim 62, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping. 	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Here, claim 61 fails to recite any additional elements.  Independent claim 62 also fails to recite any additional elements.  Independent claim 42 recites the additional elements of:  at least one See MPEP 2106.05(f).  Furthermore, Examiner finds no indication in the Specification, that the operations recited in claim 42 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  See e.g., Specification [0024]; [0078].  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Examiner further notes that even though the claims may not preempt all forms of the abstraction, this alone, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of a processor and/or memory amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot 
Therefore, independent claims 42, 61 and 62 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 43-60 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 43-58 and 60 merely refine the abstract idea, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  Dependent claim 59 includes the additional element of a “computing device operating as a name service”, however, like the processor and the memory recited in claim 42, here the computing device is merely used as a tool in the managing of the stored data.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
In summary, dependent claims 43-60 considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 42-47, 49-54 and 56-62 are rejected under 35 U.S.C. 103 as being unpatentable over Brama (US 2015/0205929 A1) in view of Allen (US 2015/0220928 A1).Regarding Claim 42:  Brama discloses an indexed storage system comprising:
at least one non-transitory computer readable memory storing software instructions and a ledger of linked transaction blocks storing transaction information (See at least Brama [0043]; [0065]; [0072]; [0085].  Where Brama discloses at least one non-transitory computer readable memory (e.g., memory 536) storing software instructions (i.e. instructions) and a ledger of linked transaction blocks (i.e. a public ledger (block chain)) storing transaction information (e.g., addresses and/or transactions).)
at least one processor coupled with the at least one non-transitory computer readable memory to execute one or more software instructions stored in the non-transitory computer readable memory, wherein the processor upon execution of the software instructions (See at least Brama [0043]; [0084-0085].):
receives transaction data associated with a transaction having supporting evidence data (See at least Brama [0065]; [0067].  Where transaction data (e.g., medical data) associated with a transaction (i.e. a transaction posted on a public ledger/block chain) having supporting evidence data (i.e. further data, e.g., imaging, background, lab results, etc.) is received.);
obtains a pointer pointing to a block of data comprising the evidence data (See at least Brama [0065]; [0067].  Where a pointer (i.e. a message that serves as a pointer, or reference location, to further data) pointing to a block of data comprising the evidence data (i.e. pointing to the further data) is obtained.);
causes at least one of the linked transaction blocks in the ledger to be updated with at least the pointer and transaction data (See at least Brama [0065]; [0067]; [0072-0073].  Where at least one of the linked transaction blocks in the ledger (i.e. one of the blocks in the public ledger (block chain)) is caused to be updated (e.g., by sending a transaction, and/or by recording a transaction on the public ledger) with at least the pointer (i.e. the message that serves as a pointer, or reference location, to further data) and transaction data (e.g., medical data).); and
wherein the pointer is an address that conforms to an address space used by computers storing the evidence data (See at least Brama [0063]; [0065]; [0067].  Where the pointer (i.e. the message that serves as a pointer, or reference location, to further data) is an ).  
	Brama discloses that each peer in a peer to peer environment may verify the validity of the ledger (block chain) mathematically.  Brama [0064].  Brama further states that software [on a peer] may have a variety of functions, including, without limitation, sending and/or receiving transactions, verifying peer-to-peer protocols, sending and/or receiving digitally signed messages, and verifying sources.  Id.  However, Brama does not explicitly disclose where at least one of the linked transaction blocks in the ledger is caused to be updated after a validation that includes meeting a validity proof requirement.	Allen, on the other hand, teaches where at least one of the linked transaction blocks in the ledger is caused to be updated after a validation that includes meeting a validity proof requirement (See at least Allen [0008-0009].  Where at least one of the linked transaction blocks in the ledger (i.e. a block in the blockchain, e.g., a new block) is caused to be updated (e.g., by including a transaction in a block) after a validation that includes meeting a validity proof requirement (e.g., after ensuring that all the information in the transaction is correct, and/or by reaching consensus among the users on the network).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brama’s method of verifying the validity of the ledger, to include the teachings of Allen, in order to add greater confidence that a transaction added to the block chain (i.e. ledger) is valid (Allen [0009]).

Regarding Claim 43:  The combination of Brama and Allen discloses the system of claim 42.  Brama further discloses wherein the ledger comprise at least one of the following types of ledgers: a public ledger, a private ledger, a protected ledger (See at least Brama [0064-0065]; [0067] “a public ledger/block chain”).

Regarding Claim 44:  The combination of Brama and Allen discloses the system of claim 42.  Brama further discloses wherein the ledger comprises a blockchain (See at least Brama [0064-0065]; [0067] “a public ledger/block chain”).

Regarding Claim 45:  The combination of Brama and Allen discloses the system of claim 42.  Brama further discloses wherein the ledger comprises a distributed ledger (See at least Allen [0006] “The Bitcoin network shares a public ledger called the "block chain" that contains a history of every confirmed
bitcoin transaction ever processed, which allows a user's computer to verify the validity of a particular bitcoin transaction, i.e. that the bitcoins are actually owned by a particular person.”  Examiner is interpreting a public ledger shared amongst users to be a distributed ledger.).

Regarding Claim 46:  The combination of Brama and Allen discloses the system of claim 42.  Brama further discloses wherein the ledger comprises a healthcare ledger (See at least Brama [0067]; [0071]; [0074-0075].  Where the ledger comprises a healthcare ledger (i.e. a public ledger/block chain comprising medical/healthcare records).).

Regarding Claim 47:  The combination of Brama and Allen discloses the system of claim 46.  Brama further discloses wherein the transaction blocks comprise healthcare transactions (See at least Brama [0067]; [0071]; [0074-0075].  Where the transaction blocks comprise healthcare transactions (e.g., transactions pertaining to a client’s medical record).).

Regarding Claim 49:  The combination of Brama and Allen discloses the system of claim 42.  Brama further discloses wherein the pointer comprises at least one of the following: a file name, a file handle, a (See at least Brama [0065]; [0067].  Where the pointer (i.e. the message that serves as a pointer, or reference location, to further data) comprises at least one of the following:  a file name, a file handle, a URL (i.e. a location of a second set of data), a URI, a DOI, an encrypted pointer, and a network location (i.e. a location of a second set of data).).

Regarding Claim 50:  The combination of Brama and Allen discloses the system of claim 42.  Allen further discloses where in the validation comprises a voting among peers (See at least Allen [0008-0009].  Where in the validation (i.e. validation or confirmation) comprises a voting among peers (i.e. indicated by reaching consensus among the users on the network).).

Regarding Claim 51:  The combination of Brama and Allen discloses the system of claim 50.  Allen further discloses wherein the voting among peers comprises voting among validators (See at least Allen [0008-0009].  Where the voting among peers (i.e. users on the network) comprises voting among validators (i.e. indicated by the fact that the user’s reach consensus to validate the transactions/block).).

Regarding Claim 52:  The combination of Brama and Allen discloses the system of claim 42.  Allen further discloses wherein the at least one process further receives a digital token upon successful validation (See at least Allen [0008].  Where the at least one processor further receives a digital token (i.e. a “block” reward, e.g., a bitcoin) upon successful validation (i.e. where successful validation is indicated by a block being added to the chain).).

Regarding Claim 53:  The combination of Brama and Allen discloses the system of claim 52.  Allen further discloses wherein the digital token comprises at least one of the following: a virtual currency, a (See at least Allen [0008].  Where the digital token (i.e. a “block” reward) comprises at least one of the following: a virtual currency (i.e. a bitcoin), a coupon, a score, and an exchange service.).

Regarding Claim 54:  The combination of Brama and Allen discloses the system of claim 42.  Allen further discloses wherein the validity proof requirement comprises a proof-of-work (See at least Allen [0008] “For a transaction to be confirmed, it must be included in a "block" along with a mathematical proof of work performed by the miner.”).

Regarding Claim 56:  The combination of Brama and Allen discloses the system of claim 42.  Allen further discloses wherein the proof requirement comprises a proof-of-evidence (See at least Allen [0006]; [0008] “Each time a transaction is broadcast on the Bitcoin network, a "miner" processes the transaction to ensure that all the information in the transaction is correct and then updates the block chain.”  Where ensuring that all the information in the transaction is correct (e.g., by verifying that a bitcoin is actually owned by a particular person) is a proof-of-evidence proof requirement.).

Regarding Claim 57:  The combination of Brama and Allen discloses the system of claim 42.  Brama further discloses wherein the pointer points toward a data custodian computer storing the evidence data (See at least Brama [0065]; also see [0070].  Where the pointer (i.e. the message that serves as a pointer, or reference location, to further data) points toward a data custodian computer (i.e. host) storing the evidence data (i.e. further data).).

Regarding Claim 58:  The combination of Brama and Allen discloses the system of claim 57.  Brama further discloses wherein the data custodian computer operates as a for-fee data service (See at least Brama [0065]; [0071].  Where the data custodian computer (i.e. host) operates as a for-fee data service (e.g., by providing access to stored data in exchange for payment).).

Regarding Claim 59:  The combination of Brama and Allen discloses the system of claim 42.  Brama further discloses a computing device operating as a name service that resolves the pointer toward a specific network location (See at least Brama [0065]; [0067]; [0070].  Where a computing device (i.e. host) operates as a name service that resolves the pointer toward a specific network location (i.e. that uses pointers (e.g., in messages) to locate further data).).

Regarding Claim 60:  The combination of Brama and Allen discloses the system of claim 42.  Brama further discloses wherein the evidence data comprises at least one of the following: a document, an electronic medical record, sensor data, ambient data, medical data, and behavior analytics (See at least Brama [0067] “a doctor may send medical data to a patient and may embed with the data a message with a reference to a location of further data, i.e. imaging, background, lab results, etc.”; [0075]).

Regarding Claims 61 and 62:  Brama discloses a method of storing indexed information, and a computer program product comprising instructions stored in a non-transitory machine-readable medium, the instructions including instructions which when executed by a processor, cause the processor to perform the method comprising:
receiving transaction data associated with a transaction having supporting evidence data (See at least Brama [0065]; [0067].  Where transaction data (e.g., medical data) associated with a transaction (i.e. a transaction posted on a public ledger/block chain) having supporting evidence data (i.e. further data, e.g., imaging, background, lab results, etc.) is received.)
obtaining at least one pointer pointing to at least one block of data comprising the supporting evidence data (See at least Brama [0065]; [0067].  Where at least one pointer (i.e. a message that serves as a pointer, or reference location, to further data) pointing to at least one block of data comprising the supporting evidence data (i.e. pointing to the further data) is obtained.); and
updating at least one linked transaction block in a ledger comprising one or more linked transaction blocks wherein the at least one linked transaction block is updated with the at least one pointer and the transaction data, and the at least one pointer comprises an address that conforms to an address space used by one or more computers storing the supporting evidence data of the validated transaction (See at least Brama [0063]; [0065]; [0067]; [0072-0073].  Where at least one linked transaction block in a ledger comprising one or more linked transaction blocks (i.e. one of the blocks in a public ledger (block chain)) is updated (e.g., by sending a transaction, and/or by recording a transaction on the public ledger) wherein the at least one linked transaction block is updated with the at least one pointer (i.e. the message that serves as a pointer, or reference location, to further data) and the transaction data (e.g., medical data), and the at least one pointer comprises an address (i.e. location) that conforms to an address space (i.e. a storage location) used by one or more computers (e.g., server or nodes) storing the supporting evidence data of the validated transaction (i.e. storing the further data).).
	Brama discloses that each peer in a peer to peer environment may verify the validity of the ledger (block chain) mathematically.  Brama [0064].  Brama further states that software [on a peer] may have a variety of functions, including, without limitation, sending and/or receiving transactions, verifying peer-to-peer protocols, sending and/or receiving digitally signed messages, and verifying sources.  Id.  However, Brama does not explicitly disclose validating the transaction, wherein the transaction validation includes meeting a validity proof requirement.(See at least Allen [0008-0009].  Where Allen discloses validating the transaction (e.g., by ensuring that all the information in the transaction is correct, and/or by reaching consensus among the users on the network), wherein the transaction validation includes meeting a validity proof requirement (e.g., proof of work).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brama’s method of verifying the validity of the ledger, to include the teachings of Allen, in order to add greater confidence that a transaction added to the block chain (i.e. ledger) is valid (Allen [0009]).

	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Brama in view of Allen, as applied above, and further in view of Thompson (US 2008/0208996 A1).
Regarding Claim 48:  The combination of Brama and Allen discloses the system of claim 42.  As indicated above, Brama discloses where the pointer (i.e. the message that serves as a pointer, or reference location, to further data) is an address (i.e. location) that conforms to an address space (i.e. a storage location) used by computers (e.g., server or nodes) storing the evidence data (i.e. storing the further data).  Brama [0063]; [0065]; [0067].  However, Brama does not explicitly disclose wherein the address space conforms to a torrent protocol.	Thompson, on the other hand, teaches wherein the address space conforms to a torrent protocol (See at least Thompson [0015].  Where the address space (i.e. the distributed file location index, which contains possible locations of various files) conforms to a torrent protocol (e.g., BitTorrent).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brama’s method of using a storage location (i.e. an .

	Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Brama in view of Allen, as applied above, and further in view of Puertolas-Montanes et al. (US 2014/0344015 A1) (“Puertolas”).
Regarding Claim 55:  The combination of Brama and Allen discloses the system of claim 42.  Brama further discloses that it was known in the art before the effective filing date of the claimed invention to allow each peer in a peer to peer environment mathematically verify the validity of the ledger (block chain).  Brama [0064].  Brama further states that software [on a peer] may have a variety of functions, including, without limitation, sending and/or receiving transactions, verifying peer-to-peer protocols, sending and/or receiving digitally signed messages, and verifying sources.  Id.  Additionally, Allen discloses that each time a transaction is broadcasted to the Bitcoin network, a “miner” processes the transaction to ensure that all information in the transaction is correct (i.e. completes a validation) and then updates the block chain (i.e. ledger).  Allen [0008].  For a transaction to be confirmed, it must be included in a "block" along with a mathematical proof of work performed by the miner.  Id.  Allen further describes the use of a consensus protocol that is used to determine that a transaction is valid.  Allen [0009].  Accordingly, both Brama and Allen disclose a need to validate information in a ledger/block chain, and Allen explicitly discloses the need to validate data in a transaction before the ledger is updated (i.e. before a linked block is updated).  While the Brama and Allen disclose the need to perform validation, neither Brama nor Allen explicitly disclose wherein the proof requirement comprises a proof-of-stake. 
	Puertolas, on the other hand, teaches wherein the proof requirement comprises a proof-of-stake (See at least Puertolas [0024] “consumer behavior of any kind that generates personal data or user-generated content may be processed by an algorithm that converts such behavior into a "proof of work" or "proof of stake" value, or into any other mechanism for generating and maintaining a blockchain in a cryptocurrency protocol.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brama’s method of verifying the validity of the ledger, to include the teachings of Puertolas, in order to monetize the private information and personal activity of a computer user (Puertolas [0024]).  Furthermore, having reliable and validated data is a key factor when using a ledger of transactions (i.e. a blockchain) and/or when recording transactions in general.  The need for transaction validation on a ledger/blockchain is well known in the cryptocurrency and distributed ledger environments, accordingly, it would follow that these types of validation procedures would also be needed for any type of transactions added to a ledger which is trusted by other users/entities.  Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, a proof-of-stake protocol/requirement in the validation process taught by Brama since there are a finite number of proofs that could be used to validate a block in a ledger/blockchain and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Shah (US 2013/0290022 A1) discloses a system and a method configured to retrieve data from varied medical sources and convert it in a standardized format before storing into a data bank of a medical source.  Shah [0007].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        January 15, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685